DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Examiner acknowledges the receipt of the Applicant’s amendment filed on 08/25/2022.  Claims 2-6, and 11-12 have been amended.  Claims 15-23 have been added.  Claims 1, 9-10, and 13-14 have been canceled.  Claims 2-8, 11-12, and 15-23 are currently pending in the present application. 

Response to Arguments
Applicant’s arguments, see Applicant Arguments/Remarks, filed 08/25/2022, with respect to claims 2-8, 11-12, and 15-23 have been fully considered and are persuasive.  The rejection of claims 1, 3, and 9-14 has been withdrawn. 
However, upon further search and consideration, claims 2-8, 11-12, and 15-23 are now considered novel and non-obvious over the prior art and therefore are allowed.





Allowable Subject Matter
Claims 2-8, 11-12, and 15-23 are allowed.

Claims 2 and 4-6 have been rewritten in independent form including the previously allowed subject matter. As such, claims 2 and 4-6 are in condition for allowance.  Claims 3, 7, 8, 11, and 12 depend directly on or indirectly from claim 2 or claim 6 and are likewise in condition for allowance.  Newly added claims 15-23 depend from claim 4, claim 5, or claim 6 and are likewise in condition for allowance.

	The Applicant's reply make evident the reasons for allowance.  Specifically, the substance of Applicant’s remarks filed on 08/25/2022 are persuasive, as such the reasons for allowance are on record and no further statement is deemed necessary.

Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to APRIL GUZMAN GONZALES whose telephone number is (571)270-1101. The examiner can normally be reached Monday - Friday 8:00 am to 4:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wesley L. Kim can be reached on (571) 272-7867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/APRIL G GONZALES/Primary Examiner, Art Unit 2648